Citation Nr: 0726023	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-41 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1, 1966 to 
December 20, 1966.  The DD Form 214 indicates that the 
veteran had 5 years, 10 days and 3 months of prior "other 
service."  The veteran served on active duty from March 2, 
1984 to September 11, 1984.  The DD Form 214 indicated that 
the veteran had 3 years, 10 months, and 20 days of prior 
active service as well as 10 months, and 23 days of prior 
inactive service.  The veteran served on active duty from 
June 22, 1990 to November 22, 1990.  The veteran served on 
active duty from November 30, 1990 to February 4, 1992.  The 
veteran apparently had periods of active duty training ADT) 
and inactive duty training (IDT), as noted, as indicated on 
the DD Forms 214.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for asthma 
and sleep apnea as well as an increased rating for 
degenerative disc disease of the cervical spine.  

The Board recognizes that the veteran contends that he is 
unable to work due to his service-connected disabilities.  
However, the record reflects that the issue of a total 
disability rating based on individual unemployability (TDIU) 
is currently under development at the RO.  






FINDINGS OF FACT

1.  The veteran had asthma prior to entering service, but it 
permanently worsened during his period of active service; 
currently diagnosed asthma with obstructive lung disease was 
demonstrated during service and aggravated therein.

2.  Sleep apnea did not exist prior to service entry.

3.  The veteran's currently diagnosed sleep apnea is not 
attributable to service.  

4.  The veteran has severe intervertebral disc disease of the 
cervical spine, but the symptoms are not pronounced; he has 
mild impairment to the radial nerve; he does not have 
prescribed bedrest nor does he have ankylosis of the cervical 
spine.  


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted service, but 
was aggravated by service; the presumption of soundness at 
entry is not rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2006).

2.  Service connection for asthma with obstructive lung 
disease is warranted.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).

3.  Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The criteria for a 40 percent rating for degenerative 
disc disease of the cervical spine are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.25, 4.26, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 4.124, 
Diagnostic Codes 5290, 5293, 8514 (2003); 38 C.F.R. §§ 4.1, 
4.25, 4.40, 4.45, 4.7, 4.71a, 4.124Diagnostic Codes 5235-
5243, 8514 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in December 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2005.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the service medical records are 
incomplete; however, they have been requested and the 
available records have been associated with the claims file.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in September 2002.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected neck disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
Further, there are additional medical records dated after the 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The examination and other medical records 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

This includes injuries or diseases incurred during active 
duty for training (ADT), or injuries suffered during inactive 
duty training (IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, the verified periods of active duty are from 
February 1, 1966 to December 20, 1966; from March 2, 1984 to 
September 11, 1984; from June 22, 1990 to November 22, 1990; 
and from November 30, 1990 to February 4, 1992.  

There are no service medical records dating from the first 
two periods of active duty or from any period of ADT or IDT 
dated prior to 1990.  The service medical records available 
for review are dating for the later 2 periods of active duty 
as well as from National Guard duty performed subsequent to 
February 1992.  

The pertinent service medical records reveal that in October 
1990, the veteran was seen for sinus complaints and pressure 
in his chest.  Examination revealed a slight wheeze in the 
left lower lobe of the left lung.  Chest x-ray was within 
normal limits.  The diagnosis was rule out bronchitis.  
November 1, 1990 x-rays revealed a solitary nodule in the 
left lower lung fields which was consistent with primary 
versus metastatic tumor, granuloma, or skin lesion.  In June 
1991, the veteran reported having difficulty breathing.  He 
was diagnosed as having bronchitis and sinusitis.  

In August 1991, a Physical Evaluation Board Action was 
approved, after the veteran sustained neck and ankle 
injuries.  It was determined that the veteran was fit for 
military service.

In September 1991, the veteran was afforded an "OVER 40" 
examination.  It was noted that the veteran had previously 
been a smoker, but had ceased smoking 26 years before.  
Physical examination of the lungs and chest was normal.  

On November 5, 1991, the veteran presented with atypical 
chest pain which was inconsistent with coronary artery 
disease and angina.  The veteran reported shortness of breath 
on physical activity.  Examination of the lungs showed that 
they were clear to auscultation.  On December 11, 1991, the 
veteran again presented with a history of exertional 
shortness of breath.  The veteran indicated that he had some 
improvement on taking Mylanta.  The examiner stated that 
there was no way to distinguish cardiac etiology from 
gastrointestinal and musculoskeletal etiology.  Pulmonary 
function testing as well as a treadmill stress test (TMST) 
was recommended.  

The recommended tests were performed and the veteran was 
given Ventolin after the pulmonary function tests.  On 
December 13, 1991, it was noted that the TMST was near 
normal.  The pulmonary function tests revealed moderate 
obstructive lung disease and moderate asthma.  The veteran 
was given an Alupent inhaler.  It was noted that there was no 
evidence of cardiac disease.  

In November and December 1991, the veteran was seen for 
complaints of chest pain and shortness of breath.  On 
physical examination, his lungs were clear.  

There is no separation examination of record for the period 
ending February 4, 1992.  

Thereafter, records from the veteran's National Guard service 
revealed that in April 1993, the veteran was afforded a "FIT 
FOR DUTY" examination.  On his Report of Medical History, he 
indicated that he did not have asthma, shortness of breath, 
or pain or pressure in his chest.  He stated that he had no 
trouble sleeping.  The physical examination revealed that the 
lungs and chest were normal.  On a June 8, 1993 evaluation, 
it was noted that the veteran's lungs were clear to 
auscultation bilaterally.  In March 1995, the veteran was 
afforded an "OVER 40" examination.  On his Report of 
Medical History, he indicated that he had asthma as a child.  
He indicated that he did not have shortness of breath or pain 
or pressure in his chest.  He stated that he had no trouble 
sleeping.  The physical examination revealed that the lungs 
and chest were normal.  


Post-service VA and private medical records have been 
received.  In February 1996 and November 1997, the veteran 
was seen for bronchial asthma.  He continued to use an 
inhaler.  In January 2001, it was noted that the veteran had 
a childhood history of asthma which recurred over the past 6 
years.  The veteran expressed concern that he had sleep 
apnea.  He reported that his wife found that he snored with 
frequent episodes of "not breathing."

The veteran had x-rays taken in February 2001.  At that time, 
he reported a history of asthma.  The x-rays were negative.  

Also, in February 2001, it was noted that the veteran had 
significant dyspnea on exertion and asthma.  Possible sleep 
apnea was noted.  A NAP study was performed which was showed 
sleep apnea.  

In November 2001, it was noted that the veteran had 
obstructive sleep apnea with hypersomnolence as well as a 
deviated septum with large inferior turbinates, bilaterally.  
He underwent an uvulpalatalpharyngoplasty, septoplasty, and 
bilateral inferior turbinate cautery.  The surgical report 
noted that the following the February 2001 NAP study, the 
veteran was given a mask which he could not tolerate.  The 
veteran was noted to be doing well, post-surgery.  

However, in January 2002, it was noted that the veteran had 
severe asthma with maximal management.  In August 2002, the 
veteran underwent a sleep study which was positive.  It was 
noted that the veteran had obstructive sleep apnea.  

In June 2007, the veteran testified at a personal hearing.  
At that time, he reported that he had both asthma and sleep 
apnea prior to his active service.  He said that it was 
possible that he had symptoms of sleep apnea dating back to 
1987, but it was never diagnosed.  He was told about 6-7 
years ago that he had stopped breathing when he was receiving 
treatment for a foot problem.  When he went on active duty at 
Fort Erwin, the veteran related that it was cold and dusty 
and the conditions aggravated his asthma and sleep apnea.  He 
said that in March 1991, someone woke him up at night and 
told his that he had stopped breathing.  The veteran also 
related that his first wife and second wife as well as 
service buddies told him that his snoring was bad.  He 
believed that the snoring had been bad since 1983.  His wife 
also testified that the veteran had severe snoring problems.  
After service, the veteran related that he underwent sleep 
testing which showed sleep apnea and he was given a CPAP, but 
he could never use that.  The veteran also reported that he 
was never deployed to Desert Storm, but was stationed at Fort 
Sill, Oklahoma, when they stopped sending troops.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  

Here, there are no entry examinations of record.  Thus, there 
is no evidence that at entry, there was any defect, 
infirmity, or disorder with regard to a respiratory 
disability on objective examination.  Thus, the veteran is 
entitled to a presumption of soundness with regard to both 
asthma and sleep apnea.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, there is no actual documentation that the 
veteran had asthma or sleep apnea prior to his June 1990 and 
November 1990 entries into active service.  


Asthma

With regard to asthma, the veteran reported to an inservice 
examiner, in March 1995, while performing National Guard 
service, that he had a childhood history of asthma.  The 
Court has held that, as a matter of law, the presumption of 
soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Post-service, the veteran again reported that he had a 
childhood history of asthma in January 2001.  

The Board finds this evidence to be probative because the 
inservice records initially diagnose asthma and the veteran 
was seeking treatment at that time.  Thus, it tends to reason 
that the veteran was being forthcoming in his desire to 
receive curative medical treatment when he reported that 
asthma was initially diagnosed during his childhood.  The 
veteran has maintained that same history.  

The Board finds that the medical records and the veteran's 
statements are competent evidence that such clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that asthma existed prior to 
service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), 
has established that there are two steps to rebut the 
presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a defect or injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that defect or injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  However, in this case, the 
Board finds that asthma was aggravated by service.  

When the veteran entered service, there were apparently no 
symptoms present with regard to asthma.  The veteran has not 
reported that he had any difficulties with asthma during his 
first periods of active duty or any period of ADT or IDT 
prior to the 1990's.  

In October 1990, the veteran first reported having chest 
pressure.  Objectively, there was a slight wheeze in the left 
lower lobe of the left lung.  November 1, 1990 x-rays 
revealed a solitary nodule in the left lower lung fields.  
Thereafter, the veteran continued to report having difficulty 
breathing.  Shortness of breath on physical activity was 
demonstrated.  Eventually, pulmonary function tests were 
performed which showed moderate obstructive lung disease and 
moderate asthma.  The veteran was given an Alupent inhaler.  
Post active duty, the veteran has continued to be treated for 
asthma and obstructive lung disease.  

Prior to the last two periods of active duty, asthma was 
never noted and the veteran was not using an inhaler, thus 
indicative that the asthma was asymptomatic and therefore 
less than moderate in degree.  During the last period of 
active duty, the veteran made repeated complaints of 
exertional shortness of breath and problems breathing.  
Pulmonary function tests showed that he had moderate asthma 
and obstructive pulmonary disease.  An inhaler and medication 
was required.  The veteran still requires the same as his 
asthma has remained at this level or worse.  Therefore, the 
inservice complaints did not represent a flare-up or 
exacerbation of symptoms.  Rather, the veteran's preexisting 
childhood asthma was asymptomatic for many years.  During 
service, the asthma became symptomatic and has remained so 
ever since. The veteran's statements that the conditions of 
service resulted in a worsening of his symptoms is competent 
as he is competent to report shortness of breath.  This 
information was documented in the service medical records.  
Thus, he is also credible.  

Since the veteran's asthma increased to a level where 
pulmonary function testing showed that it was moderate with 
moderate obstructive lung disease which required medication 
and an inhaler which has remained necessary in the years 
since that time, the Board finds that the evidence shows that 
there was a permanent worsening in the level of severity of 
the preexisting asthma disorder.  

In Wagner the Court indicated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 
F.3d 1089 (2004).  In this case, there is no clear and 
unmistakable evidence that inservice aggravation did not 
occur.  Rather, the evidence clearly showed that the level of 
severity permanently increased.  There is no evidence that 
this was the natural progress of that disease.

Thus, although there was clear and unmistakable evidence that 
asthma preexisted service; there is no clear and unmistakable 
evidence that asthma was not aggravated during service.  As 
noted, if both prongs are not met, the presumption of 
soundness at entry is not rebutted.  Accordingly, the 
presumption of soundness is not rebutted.  

Accordingly, as moderate asthma with moderate obstructive 
lung disease was demonstrated during service and aggravated 
therein, service connection is warranted.  


Sleep Apnea

As noted, the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  There 
is no reference by any medical professional that the veteran 
had sleep apnea prior to any period of service.  Further, 
there were no complaints, findings, treatment, or diagnosis 
during service.  Thus, the presumption of soundness is not 
rebutted by clear and unmistakable evidence.  There is no 
clear and unmistakable evidence that a disability existed 
prior to service.  

The veteran has testified that the symptoms of sleep apnea 
were present dating back to the 1980's, which preexisted his 
last 2 periods of active service.  However, there is no 
diagnosis until 2001.  In support of his claim, he submitted 
4 buddy statements in which they stated that the veteran had 
severe snoring problems which affected the soldiers sleeping 
around him.  There was no mention of sleep apnea.  The 
veteran's wife stated the same and indicated that she had to 
sleep in a separate bedroom.  She did not indicate that there 
were episodes where he was not breathing.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  Since the 
sleep apnea occurs while he is asleep, it is not a disorder 
that he can notice while awake.  While the veteran's 
assertions regarding symptoms of snoring as being related to 
sleep apnea, a medical examiner has not opined that any prior 
snoring problem is related to the sleep apnea which was 
initially medically suspected in February 2001 and diagnosed 
shortly thereafter.  The veteran is competent to report that 
he has been told by others that he snores loudly.  However, 
he is not competent to report incidents of sleep apnea as he 
would be asleep when they occurred.  There is no supporting 
lay evidence of any occurred during prior to active service, 
during active duty or during ADT.  Rather, the record shows 
that sleep apnea was not suspected until February 2001.  

Accordingly, the Board finds that there is no clear and 
unmistakable evidence that sleep apnea existed prior to 
service.  As this prong is not satisfied, the presumption of 
soundness is not rebutted.  Thus, the Board must consider 
whether sleep apnea was incurred during service.  

However, in sum, the competent evidence does not establish 
that sleep apnea began on active duty or ADT.  The service 
medical records were negative.  Despite the veteran's 
contentions that he had sleep apnea since the 1980's, the 
record is devoid of supporting evidence.  The record shows 
sleep apnea symptoms as being present since January 2001.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Increased Rating for Cervical Spine

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected neck disability under both the former, and 
revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

A September 2001 magnetic resonance imaging (MRI) revealed 
degenerative disc disease with associated spondylosis, most 
prominent at C3-4, producing moderate to severe acquired 
central spinal canal stenosis.  In addition, there was 
multilevel spondylosis from C3-4 down to C6-7, producing 
central spinal canal stenosis as well as multilevel neural 
foramina stenosis that apparently were most prominent at C4-5 
and less pronounced at C5-6.  

In January 2002, the veteran reported chronic neck pain which 
required Percocet.  In other records, it was noted that he 
had radiculopathy from cervical spinal stenosis causing pain 
and weakness in the neck and upper extremities.

Under Diagnostic Code 5290, effective prior to September 23, 
2002, limitation of motion of the cervical spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 30 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 30 percent rating 
was the maximum rating under that code.

Severe limitation of motion was not shown in the records.  In 
fact, the veteran was assigned a rating based on 
intervertebral disc syndrome.  Effective prior to September 
23, 2002, a 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 
percent rating was provided for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.

The Board finds that a 40 percent rating was met as the 
veteran had moderate to severe spinal stenosis with resulting 
radiculopathy causing pain and weakness in the upper 
extremities as well.  However, the disability level was not 
pronounced.  There was no muscle spasm during this time or 
other neurological findings outside of the radiculopathy.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran does 
not have a demonstrable deformity of a vertebral body.  As 
such, a rating on this basis is not warranted at any time 
during the appeal period.  

Diagnostic Codes 5287 provided ratings for complete bony 
fixation (ankylosis).  As to rating the veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).  Here, the evidence showed that the veteran 
retains motion of the cervical spine.  Therefore, rating 
premised on ankylosis is not warranted.  

Thus, a 40 percent rating under Diagnostic Code 5293 was met.  


Pursuant to September 23, 2002 changes

In September 2002, the veteran was afforded an examination by 
VA.  At that time, the veteran reported that he had pain in 
his neck, right shoulder, and right arm with numbness.  He 
also had spasms in his neck.  He related that he had flare-
ups on usage of the right arm which lasted several weeks.  He 
indicated that he was unable to take out the trash, use a 
lawnmower, garden, shop, or climb stairs.  Physical 
examination revealed that the veteran was right hand 
dominant.  His posture and gait were normal.  There was 
muscle spasm bilaterally.  There was radiative pain on 
movement.  There was no tenderness.  The veteran was able to 
flex 65 degrees, extend to 20 degrees with pain at 20 
degrees, move right and left laterally to both sides to 25 
degrees with pain at 25 degrees, and rotate laterally to both 
sides to 75 degrees with pain at 75 degrees.  There was pain, 
particularly on the rotation movement.  There was no evidence 
of fatigue, weakness, lack of endurance, or incoordination.  
The upper extremity examination revealed normal motor and 
sensory findings.  Deep tendon reflexes of the biceps and 
triceps were within normal limits.  The diagnosis was 
degenerative disc disease of the cervical spine with muscle 
spasms, radiative pain on movement, and diminution of range 
of motion.  

From June 2002 to October 2002, the veteran complained of low 
back pain with radiation to the right lower extremity.  An 
October 2002 MRI of the lumbar spine revealed right 
paracentral disc herniation at L5-S1 with correlating right 
radiculopathy.  In November 2002, the veteran was given a 
TENS unit for a disc herniation at L5-S1 with right lower 
extremity sciatica.  The Board notes, however, the veteran is 
only service-connected for his cervical spine disability.  
Therefore, the low back disability and associated sciatica 
will not been assigned ratings.  

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

Under the old rating criteria, the veteran demonstrated no 
more than moderate limitation of motion even considering the 
DeLuca criteria as the examiner indicated where pain limited 
motion and found that there was no evidence of fatigue, 
weakness, lack of endurance, or incoordination.  Further, the 
highest rating under Diagnostic Code 5290 is 30 percent.  

Under Diagnostic Code 5293, the veteran met the 40 percent 
criteria, but not more.  The veteran exhibited muscle spasm, 
pain on motion, and radiation to the right upper extremity.  
However, pronounced symptoms were not shown.  No additional 
neurological symptoms were demonstrated.  

Thus a 40 percent rating, but no more, under the oldest 
version of the rating criteria for application, was 
warranted.  

Under the new criteria, there were no prescribed periods of 
bed rest.  Thus, a rating based on incapacitating episodes is 
not warranted.  

Alternatively, the Board may rate the orthopedic and 
neurological findings separately.  As indicated, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  In this case, the effects in 
each spinal segment are not clearly distinct.  The symptoms 
have been associated with the degenerative disc disease as a 
whole and described as such regarding the pertinent rating 
criteria.  

The orthopedic impairment showed no more than moderate 
limitation of motion, as noted.  Thus a 20 percent rating, 
but no more, would be warranted under Diagnostic Code 5290.  

There was demonstrated radiation to the right upper 
extremity.  The Board notes that in rating diseases of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  Under Diagnostic 
Code 8514, incomplete paralysis of the radial nerve warrants 
a 20 percent evaluation if mild.  If there is incomplete 
paralysis in the major extremity, a 30 percent evaluation is 
warranted if the impairment is moderate and a 50 percent 
evaluation if severe.  

The veteran's right upper extremity symptoms are purely 
subjective.  The motor and sensory findings were normal.  
Thus, a rating for symptoms associated with impairment of the 
right radial nerve are no more than mild.  

In combining the ratings of 20 percent for orthopedic 
impairment and 20 percent for neurological involvement, the 
combined rating is 40 percent.  See 38 C.F.R. § 4.25.  

This is same rating as assigned under the old criteria.  


Pursuant to September 26, 2003 changes

In September 2004, the veteran was seen my M.D.R., M.D., who 
noted that the veteran had a neurological evaluation.  His 
arm complaints were improving.  He had occasional radiation 
to the left arm.  His cervical range of motion was restricted 
on lateral rotation secondary to pain, to 15 degrees.  
Balance testing was normal.  Reflexes were hyperactive in the 
legs and motor strength was 5/5 throughout in the upper 
extremity groups (deltoids, biceps, triceps, wrist extensors, 
and hand intrinsics).  The diagnosis was severe cervical; 
stenosis secondary to disc disease.  A cervical traction 
device was added to the veteran's treatment regiment.  The 
physician indicated that the veteran was disabled from work 
and might well require surgery in the future.  

In June 2007, the veteran testified at a personal hearing.  
At that time, he reported that he could hear the bones 
rubbing together in his neck.  He had cramps and nerve 
damage.  He could not lift more than 10 pounds.  The veteran 
related that he was not limited on motion, but sometimes when 
he moved, he had a lot of pain and had trouble sleeping 
because of those problems.  He also related that he did not 
have numbness and tingling all of the time, but sometimes his 
right arm would do totally numb and he had tingling in his 
hands and fingers. He reported taking Percocet and Morphine.  
He stated that he did not have any periods where he could not 
move his neck because it was ankylosed.  He stated that he 
could not work.  In addition, some activities were 
restricted.  He related that he had been told that he needed 
to go to bed for a while and to get off of his feet, but had 
not been told this within the past year.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's neck disability, the following is provided.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease  Unfavorable 
ankylosis of the entire spine, 100 percent.

Unfavorable ankylosis of the entire thoracolumbar spine, 50 
percent.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30 percent.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20 
percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

The ratings for radial nerve impairment remained unchanged.  

Under the old rating criteria, the veteran demonstrated 
severe limitation on rotation only.  However, overall, his 
limitation of motion was no more than moderate as it was not 
shown to be so restricted in the other spheres of motion.  
The physician indicated where pain limited motion; thus 
DeLuca has been considered.  The other DeLuca factors were 
not shown.  Further, as noted a 30 percent rating is the 
maximum rating under Diagnostic Code 5290.  

The veteran's disability rating based on intervertebral disc 
syndrome continued to warrant a 40 percent rating, but no 
more.  The veteran stated that he had muscle spasm and there 
was pain on motion with radiation to the right upper 
extremity.  However, pronounced symptoms were not shown.  No 
additional neurological symptoms were demonstrated.  

Thus a 40 percent rating, but no more, under the oldest 
version of the rating criteria for application, was 
warranted.  

Under the first amended criteria, there were no prescribed 
periods of bed rest.  Thus, a rating based on incapacitating 
episodes is not warranted.  

Alternatively, the Board may rate the orthopedic and 
neurological findings separately.  As indicated, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  In this case, the effects in 
each spinal segment are not clearly distinct.  The symptoms 
have been associated with the degenerative disc disease as a 
whole and described as such regarding the pertinent rating 
criteria.

The orthopedic impairment showed no more than moderate 
limitation of motion, overall.  Thus a 20 percent rating, but 
no more, would be warranted under Diagnostic Code 5290.  

There was demonstrated radiation to the right upper 
extremity.  The veteran's right upper extremity symptoms were 
still purely subjective.  The radiation was occasional and 
strength testing was normal.  Thus, a rating for symptoms 
associated with impairment of the right radial nerve are no 
more than mild.  

In combining the ratings of 20 percent for orthopedic 
impairment and 20 percent for neurological involvement, the 
combined rating is 40 percent.  See 38 C.F.R. § 4.25.  

This is same rating as assigned under the oldest version of 
the applicable rating criteria.  

Under the newest version of the rating criteria, the veteran 
does not have ankylosis of the cervical spine, thus a rating 
on that basis is not appropriate.  

Even considering that he has the next highest rating based on 
limitation of motion on flexion (even though this is not 
shown), a 30 percent rating, combined with mild impairment to 
the right radial nerve, the combined rating is 40 percent.  
See 38 C.F.R. § 4.25.  

This the same rating as previously assigned above.  

There are no further associated objective neurologic 
abnormalities, such as bowel or bladder impairment.  The 
veteran, as noted, is not service-connected for thoracolumbar 
disability.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 40 percent rating for degenerative disc disease of 
the cervical spine throughout the appeal period.  



ORDER

Service connection for asthma with obstructive lung disease 
is granted.  

Service connection for sleep apnea is denied.

A 40 percent rating for degenerative disc disease of the 
cervical spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


